DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Response to Amendment
	Examiner acknowledges the amendment filed 17 May 2021 wherein: claims 1-2, 4, 8, 12, 19, and 21-22 amended; claims 5 and 20 are canceled; claims 1-4, 6-18, and 21-23 are pending.

Response to Arguments
Examiner acknowledges the prior 35 USC 112(b), 102, and 103 rejections have been overcome.
Applicant's arguments filed 17 May 2021 with respect to the 35 USC 112(a) rejections have been fully considered but they are not persuasive.
As described in the rejection, “[the] claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skill in 
In this case, the claims are directed to a time-gated neutron transmission radiography system and a method for radiographically imaging an object using such a system.
However, the specification only describes modeled improvements for hypothetical system parameters. Nowhere does the specification suggest the system was ever made or a method using the system performed. The specification only provides hypothetical system parameters and modeled results.
While modeling is well-known and routinely used in the art as argued by Applicant, the use of modeling does not obviate the need for the system to have been made or the method used. 
Since the specification does not suggest, at the time the application was filed, that the Applicant had possession of the claimed inventions, the 35 USC 112(a) rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim(s) 1-4, 6-18, and 21-23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1-4, 6-18, and 21-23, the claims are directed to time-gated neutron radiography. Applicant’s specification states image quality can be improved through use of time gating (par. [0027]). However, also in par. [0027], the specification describes this improvement as being modeled (“This example was modeled … Figure 2 represents a 2D cross-section representation of modeled objects”). The remainder of the specification also refers to computer models and suggests that, at the time the application was filed, Applicant had possession of computer models of the claimed inventions, but not the claimed inventions themselves. Therefore the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 19 and 21-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 3, the claim recites “a dense plasma focus (DPF) device”. The term “dense” is a relative term, but the term “dense plasma focus” is commonly used in the art such that the scope of the term is clear. Therefore claim 3 is not rejected under 35 USC 112(b).

Regarding claim 14, Examiner refers to the analysis of claim 3 above.

Regarding claim 19, the claim recites “an object” in lines 6-7, but previously recites “an object” in line 1 and “the object” in line 4. The claim is unclear as to whether there are one or two objects. For the purposes of examination, Examiner has considered one object.

Regarding claims 21-23, the claims are rejected due to their dependence on claim 19.

	Regarding claim 21, Examiner refers to the rejection of claim 2 above.

Regarding claim 23, Examiner refers to the analysis of claim 3 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884